DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-10 and 12-25 are rejected as depending from claims 1 or 11 and thereby incorporating the indefinite scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutton (US 2007/0221444 A1) in view of Reiser et al. (US 6,640,978 B2)(Reiser).
Regarding claim 1, Sutton discloses a ladder rack (Fig 18) comprising, a pair of side rails each having first and second ends, the pair of side rails (Fig. 18) connected by at least two cross bars (Fig. 18, and noting portions 301 as described in Paragraph 0061), a pair of mounting brackets removably connected to the at least two cross bars (noting crossbars extend through 1803) to allow the mounting brackets to be removably connected at different points along the cross bars (Paragraph 0061), structurally 
Sutton does not specifically disclose the pair of ladder attachment devices is attached to the crossbars (noting attachments 1605 and 401 are attached to a side rail).
It would have been obvious to one having ordinary skill in the art to take the device of Sutton and place attachment devices to a crossbar because such a change would require a mere rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. It is additionally noted that Sutton demonstrates a ladder attachment device attached to a crossbar in another embodiment (1604, Fig. 16).
Sutton does not specifically disclose the side rails and cross bars being laser cut.
Reiser teaches the ability to have a rack made of steel that is manufactured using laser cutting (Col. 7; Ll. 52-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sutton and have the side rails and cross bars be laser cut because such a change would require the mere choice of a known cutting/shaping method over another. It would have been obvious because substitution of one known cutting method for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 8, Sutton discloses the side bars contain slots along their length (Fig. 2) which are structurally capable of allowing for re-positioning the at least two cross bars to accommodate roof manufacturer racks of varying sizes.
Sutton does not specifically disclose a plurality of holes spaced along the length of the side bars.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Sutton and replace the slots with a plurality of holes along the length of the side bars because such a change would require the mere choice of one known adjustment device along a rail for another. Substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 9, Sutton demonstrates  a hook and a strap (1604 and 1605) does not specifically disclose the ladder attachment devices are “D” rings and “U” bolts.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Sutton and replace the hook and strap with “D” rings and “U” bolts because such a change would require replacing one known attachment device for another. Substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutton (US 2007/0221444 A1) in view of Reiser et al. (US 6,640,978 B2)(Reiser) as applied to claim 1 above, and further in view of Sutton (US 2013/0291362 A1)(Sutton ‘362) and Kamperis (GB 2544550 A).
Regarding claim 3, modified Sutton does not specifically disclose the at least two cross bars are each comprised of two overlapping cross bar members which can be adjusted so the at least two cross bars are the same length and the side rails are parallel or can be adjusted so some of the at least four cross bars are longer than the others, so the side rails are angled with respect to each other.
Sutton ‘362 teaches the ability to have a similar ladder rack having four crossbars (Fig. 4A) where the cross bars are the same length so the side rails are parallel or are different lengths so the side rails are angled with respect to each other (Fig. 8A/8B, noting the four crossbars labeled 1-4 in Annotated Fig. 8A below).

    PNG
    media_image1.png
    352
    458
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Sutton and use the teaching of Sutton ‘362 and have the device have four crossbars because such a change would require a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Sutton and use the teaching of Sutton ‘362 and have the cross bars be different lengths so the device can accommodate a different kind of ladder as suggested by Sutton ‘362.  Additional such a change would require a mere change in shape of the device. There is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sutton and use the teaching of Kamperis and have the crossbars constructed of overlapping cross bar members which can be adjusted because such a change would allow the device to be adjustable. It has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claims 4-6, modified Sutton does not specifically disclose two overlapping cross bar members are each 12 inches long, or the two overlapping cross bar members are each 18 inches long, or the two overlapping cross bar members are one 12 inch and one 18 inch long.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sutton and make the two overlapping cross bar members are each 12 inches long, or the two overlapping cross bar members are each 18 inches long, or the two overlapping cross bar members are one 12 inch and one 18 inch long because such a change would require a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutton (US 2007/0221444 A1) in view of Reiser et al. (US 6,640,978 B2)(Reiser) as applied to claim 1 above, and further in view of Sutton (US 2013/0291362 A1)(Sutton ‘362).
Regarding claim 7, Sutton does not specifically disclose the at least two cross bars are four cross bars (noting crossbars labeled 1-4 shown below in Annotated Fig. 8A), and two of the four cross bars are wider than the other two (noting crossbars 2 and 3 are wider than crossbars 1 and 4).


    PNG
    media_image1.png
    352
    458
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Sutton and use the teaching of Sutton ‘362 and 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sutton and have two of the crossbars be wider than the others because such a change would require a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 11-19 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2007/0194068 A1) in view of Kamperis (GB 2544550 A), Krause (US 9,434,289 B2) and Schill (US 5,009,350 A).
Regarding claim 11, 13, and 15, Thompson discloses a mini ladder rack (Fig. 1) comprising, a pair of mounting brackets (22) connected to each of a pair of cross bars (Abstract, noting two racks 10 are discloses), structurally capable of attaching the ladder rack to a roof rack, and a pair of ladder attachment devices attached to each of the 
Thompson does not specifically disclose a pair of adjustable width cross bars, the pair of cross bars are each comprised of two overlapping cross bar members which can be adjusted so the each cross bar can have a variable width, or the two overlapping cross bar members each have a slightly different width, so that one can slide inside the other.
Kamperis teaches the ability to have an extendible length crossbar including two overlapping cross bar members which can be adjusted to variable width, the two overlapping cross bar members each have a slightly different width, so that one can slide inside the other (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sutton and use the teaching of Kamperis and have the crossbars constructed of overlapping cross bar members which can be adjusted because such a change would allow the device to be adjustable. It has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Modified Thompson does not specifically disclose that the mounting brackets removably connected to the cross bars to allow the mounting brackets to be removably connected at different points along the cross bars.
Krause teaches the ability to have a ladder support device including a crossbar (119/120) and having removable mounding brackets (121) that allow the mounting brackets to be removably connected at different points along the cross bars (Fig. 3).

The modified device of Thompson is structurally capable of having nylon spacers removably connected to the mounting brackets to adjust the height of the ladder rack and the level of the ladder rack based on the thickness of the unclaimed nylon spacers.
Thompson does not specifically disclose ladder attachment devices removably attached.
Schill teaches the ability to have a device including a crossbar (14) and to make a ladder attachment device (22/40/36) removably attached (via removable bracket 26). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Thompson and make the ladder attachment portions removable since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 12, Thompson discloses the pair of cross bars are each of the same width (Fig. 1).
Regarding claims 14, 16, 22, and 23, modified Thompson does not specifically disclose the two overlapping cross bar members can range in length from 16.50 inches to 22.50 inches or one of the two overlapping cross bar members has a width of 6 
It would have been obvious to one having ordinary skill in the art to have the two overlapping cross bar members can range in length from 16.50 inches to 22.50 inches or one of the two overlapping cross bar members has a width of 6 inches and the other one of the two overlapping cross bar members has a width of 5.69 inches, or each of the four overlapping cross bar members making up the pair of cross bars has a different length, or the different lengths are 11.26 inches, 12.26 inches, 15.26 inches and 16.26 inches, because such a change would require a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 17, modified Thompson does not specifically disclose the ladder attachment devices are “D” rings but instead has a hook portion (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Thompson and replace the hook portion with a D-ring and strap because such a change would require there mere choice of 
Regarding claim 18, Thompson discloses the ladder rack such that it is sized so two ladder racks can fit side by side on the roof rack, to the degree that more than one ladder rack can fit on a properly sized and shaped roof rack.
Regarding claim 19, Thompson discloses each cross bar includes tabs (noting the terminus portions at each end of the crossbar are considered tabs) which hold a ladder on the mini ladder rack and prevent lateral movement of the ladder.
Regarding claim 24, modified Thompson does not specifically disclose
 the cross bar is adjusted to be of length 16.50 inches, that at least one mounting bracket of the pair of mounting brackets connects the two overlapping cross bar members to each other.
It would have been obvious to one having ordinary skill in the art to have the two overlapping cross bar members can range in length from is adjustable to be 16.50 inches because such a change would require a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 25, modified Thompson discloses one of the two overlapping cross bar members making up a rear crossbar can be interchanged with one of the two overlapping cross bar members making up a front crossbar to the degree that each instance of the bracket 10 is modified the same, thereby portions would be interchangeable between each instance of 10.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2007/0194068 A1) in view of Kamperis (GB 2544550 A), Krause (US 9,434,289 B2) and Schill (US 5,009,350 A) as applied to claim 13 above, and further in view of Hickey (US 5,746,362 A).
Regarding claim 20, modified Thompson does not specifically disclose a U-bolt which attaches to each cross bar and can be used to prevent forward and rearward movement of a ladder.
Hickey teaches the ability to have a centrally located U-bolt (64) for attaching a ring to act as a tie down.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Thompson and use the teaching of 
Regarding claim 21, modified Thompson does not specifically disclose the U-bolt which attaches the two overlapping cross bar members to each other and can also be used to prevent forward and rearward movement of a ladder, however Kamperis teaches the ability to have the two overlapping cross bar members attached with bolts. It would have been obvious to one having ordinary skill in the art to take the modified device of Thompson and replace the regular bolts that attach the overlapping members together and replace them with a U-bolt because such a change would require replacing one known attachment device with another.

Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive. 
Applicant notes differences in the construction of the side rails of Sutton relative to the construction of the present invention. Examiner notes that one having ordinary skill in the art would recognize the ability to laser cut portions as an alternative to extruding portions.
Applicant’s assertion that the mounting brackets an asserting that the mounting brackets of the prior art are attached to track in the side rails has been fully considered but is moot in view of the new grounds of rejection, noting the embodiment of Fig. 18 of Sutton is now being considered.

Regarding Applicant’s assertion that the present invention has U-bold and D-ring type attachment points, examiner notes the U-bolts are taught by the Hickey reference as noted above, and one having ordinary skill in the art would recognize the ability to replace a hook with a D-ring and strap because such a change would require a mere choice of one known attachment mechanism for another. 
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s additional arguments with respect to claims 11-25 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./           Examiner, Art Unit 3734      

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734